DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 35-50 and 53-55 in the reply filed on 06/30/22 is acknowledged.
Claims 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/22.
Drawings
Applicant’s specification amendment filed 08/10/21 admits of illustration by a drawing to facilitate understanding of the invention within the amendment submitted for page 16, lines 7-13.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The Examiner notes, Applicant refers to this figure as “Figure 1.”  Such a label, however, would be objected to because as it appears there would only be a single figure within the application; applications including only 1 figure are required to refer to the single figure as “Figure.”  See CFR 1.84(u)(1).  Applicant is required to rename Figure 1 as “Figure” and refer to the figure as such throughout the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Applicant’s specification amendment filed 08/10/21 admits of illustration by a drawing to facilitate understanding of the invention within the amendment submitted for page 16, lines 7-13.  However, no drawings have been filed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 49 recites “the Reaction Efficiency is at least 100 cm3/g.” This is a range with an unbounded upper limit, and, therefore, encompasses a Reaction Efficiency so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a Reaction Efficiency of 100,000, 1,000,000 or 10,000,000 (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40, along with claims 41-43 dependent therefrom, and claims 46, 47 and 48 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 40, 46, 47 and 48 recites “an acid (AA).”  For example, in line 2 of claim 40, Applicant recites “wherein the method comprises contacting the formation with said ammonium sulfamate, said oxidizing agent and an acid (AA).”  Independent claim 35, upon which these claims depend, however, recites at (c) “an acid.”  It is unclear if the acid “AA” of claims 40, 46, 47 and 48 is intended to indeed be the same acid previously claimed at (c) in claim 35, or if such is an additional acid.  The Examiner notes the alternative language of independent claim 35 of “and/or” thereby suggesting the acid need not be required therein.  Such further leads to confusion in that it is unclear if claims 40, 46, 47 and 48 are attempting to positively recite/require the acid of claim 35 or if the acid AA of claims 40, 46, 47 and 48 is an additional acid thereto/alternative acid thereof.  If the acid of claims 40/46/47/48 is intended to be the acid of claim 35, placement of –(AA)- within claim 35 is advised, along with reference to -the acid- in each of claims 40/46/47/48.  Should it be a different acid, reference to the acid in claim 35 should be distinguished in a manner such as referencing such as “acid (A).” Clarification is required.  
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 44 recites the limitation "a ratio (E) defined as the number of moles of ammonium sulfamate divided by the sum of the number of moles of sulfamic acid and ammonium bisulfate" in the last clause thereof.  There is insufficient antecedent basis for this limitation in the claim.  Claim 44 is dependent upon claim 35 and there is no recitation/requirement therein for sulfamic acid or ammonium bisulfate, and, as such, there is therefore no antecedent basis for the sum of the number of moles of such. Clarificaiton is required.
Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 47 recites the limitation "the fracturing of the formation" in the last line thereof.  There is insufficient antecedent basis for this limitation in the claim insofar as because there is no requirement for fracturing of the formation in claim 35, upon which claim 47 depends.
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 49 recites “the Reaction Efficiency is at least 100 cm3/g.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of Reaction Efficiency Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding the first recitation of the claim, i.e., “wherein formulations comprising ammonium sulfamate, oxidizing agent and/or acid include one or more co-solvents,” the Examiner notes, the claim does not definitively connect back to that which is claimed in claim 35.  For example, claim 35 does not recite “formulations,” so it is not clear if the inclusion of a co-solvent is intended to be with the components of claim 35.  Additionally, as written “comprising ammonium sulfamate, oxidizing agent and/or acid,” it seems as if Applicant may be making a general statement as to a formulation comprising one of the recited components comprises a co-solvent.  Clarification is required.
Regarding claim 50, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35, 37, 44-46, 48, 50, 53 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armantrout et al. (US 3,449,181).
With respect to independent claim 35, Armantrout et al. discloses a method of treating a subterranean formation (col. 2, l. 10-24; col. 7, l. 21-40), the method comprising contacting the formation with the following: ammonium sulfamate (col. 2, l. 47; col. 5, l. 4-5); an oxidizing agent selected from a perchlorate (col. 3, l. 16-24) or a nitrite or combinations thereof (col. 2, l. 38-43); and/or an acid (col. 4, l. 10-13; col. 4, l. 66-70; col. 5, l. 6; col. 8, l. 12-13).
With respect to dependent claim 37, Armantrout et al. discloses wherein said oxidizing agent comprises a nitrite (col. 2, l. 38-43).
With respect to dependent claim 44, Armantrout et al. discloses wherein the ratio of moles of ammonium sulfamate divided by the number of moles of acid is as claimed (col. 4, l. 52-56; col. 8, l. 3-18).
With respect to dependent claim 45, Armantrout et al. discloses the ratio (D) as claimed (col. 4, l. 52-56; col. 8, l. 3-18).
With respect to dependent claim 46, Armantrout et al. discloses wherein said ammonium sulfamate is provided as a slurry, an emulsion or solution (col. 5, l. 26-29); wherein said oxidizing agent is provided in water (col. 5, l. 26-29) and wherein the method includes contacting the formation with an aqueous solution or slurry of an acid (col. 4, l. 66-72, wherein the formation is contacted with a slurry that includes the acid; col. 8, l. 4-18).
With respect to dependent claim 48, Armantrout et al. discloses wherein the method comprises contacting the formation with a formulation which is aqueous (claim 1) and comprises ammonium sulfamate and an acid (AA) which is sulfamic acid (col. 4, l. 66-72; col. 8, l. 4-18).
With respect to dependent claim 50, Armantrout et al. discloses wherein the method comprises producing pulses within the formation (col. 4, l. 66-72, wherein the explosion is considered a pulse).

With respect to independent claim 53, Armantrout et al. discloses a method of treating a subterranean formation (col. 2, l. 10-24; col. 7, l. 21-40), the method comprising contacting the formation with the following: ammonium sulfamate (col. 2, l. 47; col. 5, l. 4-5); an oxidizing agent selected from a perchlorate (col. 3, l. 16-24) or a nitrite or combinations thereof (col. 2, l. 38-43); and an acid (col. 4, l. 10-13; col. 4, l. 66-70; col. 5, l. 6; col. 8, l. 12-13); wherein a ratio (B) defined as the number of moles of ammonium sulfamate divided by the total number of moles of acid contacted with the formation and/or reacted with said ammonium sulfamate and oxidizing agent in the formation is greater than 0 and is 10 or less (col. 8, l. 12-14); and wherein a ratio (A) defined as the number of moles of ammonium sulfamate divided by the number of moles of said oxidizing agent is from 0.05 to 2.0 (col. 4, l. 13-15).
With respect to dependent claim 54, Armantrout et al. discloses wherein said oxidizing agent is sodium nitrite (col. 2, l. 40-42) and said acid is sulfamic acid (col. 4, l. 10-13; col. 4, l. 66-72).
Claims 35-38, 40, 46, 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2016/0265326).
With respect to independent claim 35, Nguyen et al. discloses a method of treating a subterranean formation, the method comprising contacting the formation with the following: (a) ammonium sulfamate ([0026]), an oxidizing agent selected from a perchlorate or a nitrite or combinations thereof ([0026]); and/or an acid ([0025], wherein organic acids or inorganic acids are disclosed; [0059], wherein glucuronic acid is disclosed; [0063], wherein boric acid is disclosed; the Examiner notes, the claim does not require a particular method of treatment that results from the inclusion of each of the components, but rather, the mere placement of ammonium sulfamate and an oxidizing agent and/or an acid; as such, the claim does not necessarily require both the oxidizing agent and acid together, and/or a particular result from the use thereof).
With respect to dependent claim 36, Nguyen et al. discloses wherein the method comprises treating the formation to create or enhance a fracture in the formation ([0009]; [0019]-[0020]; [0022]).
With respect to dependent claim 37, Nguyen et al. discloses wherein said oxidizing agent comprises a nitrite ([0026]).
With respect to dependent claim 38, Nguyen et al. discloses wherein said oxidizing agent is sodium nitrite and wherein said ammonium sulfamate and said oxidizing agent are contacted so they react and nitrogen is generated in the formation ([0024]-[0026]).
With respect to dependent claim 40, Nguyen et al. discloses wherein the method comprises contacting the formation with said ammonium sulfamate, said oxidizing agent and an acid (AA), wherein said acid (AA) is arranged to react to produce a gas, wherein the gas produced includes carbon and/or nitrogen atoms originating in the (AA) ([0024]-[0026]).
With respect to dependent claim 46, Nguyen et al. discloses wherein said ammonium sulfamate is provided as a slurry ([0019]-[0020], wherein the gas-generating chemical is encapsulated and provided in a base fluid that is a slurry that includes proppant); wherein said oxidizing agent is provided in water ([0058], wherein the base fluid for the gas-generating chemicals is water); and wherein the method including contacting the formation with an aqueous solution ([0058], wherein the base fluid is aqueous) or slurry of an acid.  
With respect to dependent claim 50, Nguyen et al. discloses wherein formulations comprising ammonium sulfamate, oxidizing agent and/or acid include one or more co-solvents selected from the group as claimed ([0036], wherein the “formulation” may further comprise a solvent of methanol or formamide; [0058], wherein the overall treatment fluid may include methanol).
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38 and 40-43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Armantrout et al..
With respect to dependent claim 38, Armantrout et al. discloses wherein said oxidizing agent is sodium nitrite (col. 2, l. 38-43) and wherein said ammonium sulfamate and said oxidizing agent are contacted so they react and gas is generated in the formation (col. 8, l. 3-18); although silent to such a gas as nitrogen as claimed, since Armantrout et al. discloses the same components reacting to form such a gas, the sodium nitrite and ammonium sulfamate of Armantrout et al. would act in the same manner as claimed, i.e., generate nitrogen.  If there is any difference between the gas generated by the components of Armantrout et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to dependent claim 40, Armantrout et al. discloses wherein the method comprises contacting the formation with said ammonium sulfamate (col. 2, l. 47; col. 5, l. 4-5), said oxidizing agent (col. 2, l. 38-43) and an acid (AA) (col. 4, l. 10-13; col. 4, l. 66-70; col. 5, l. 6; col. 8, l. 12-13), wherein said acid (AA) is arranged to react to produce a gas (col. 8, l. 3-19).  The reference further discloses the same acid (AA) as disclosed by Applicant, i.e., sulfamic acid.  Although silent to such a gas as including carbon and/or nitrogen atoms originating in the acid AA as claimed, since Armantrout et al. discloses the same components reacting to form such a gas, including the same acid, i.e., sulfamic acid, the sulfamic acid of Armantrout et al. would act in the same manner as claimed, i.e., produce a gas that includes carbon and/or nitrogen atoms.  If there is any difference between the gas produced by the sulfamic acid of Armantrout et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to further dependent claims 41-43, Armantrout et al. discloses wherein said (AA) is treated to produce gas which supplements gas produced by reaction of said ammonium sulfamate and said oxidizing agent, and, further, wherein said acid (AA) is as claimed (col. 8, l. 3-40).
Claim Rejections - 35 USC § 103
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Armantrout et al. as applied to claim 35 above, and further in view of Cook et al. (US 3,660,182).
Armantrout et al. discloses the method as set forth above with respect to claim 35 wherein the aqueous slurry is placed in a borehole and achieves high rates of aeration therein (col. 4, l. 66-72).  The reference, however, fails to explicitly disclose wherein such a reaction creates or enhances a fracture in the formation as claimed.  Cook suggests explosive compositions in slurry form similar to those disclosed by Armantrout et al. (abstract) wherein such are used to achieve appropriate aeration; when detonated, these compositions are disclosed to be useful for hard rock blasting and oil well fracturing (col. 8, l. 52-62).  As such, when placing the explosive slurry of Armantrout et al. in a borehole and providing for the reaction thereof, it would have been obvious to one having ordinary skill in the art to try creating or enhancing a fracture therewith as such a purpose is known to be achievable with such types of compositions.
Claims 39, 47, 49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Armantrout et al..
With respect to dependent claims 39 and 55, Armantrout et al. discloses wherein said ratio (B) is in the range as claimed (col. 4, l. 51-56; col. 8, l. 12-18).  With regard to ratio (A), the reference further suggests the amount of sulfamic and/or sulfamate as depending upon the degree of increase in aeration rate that is desired, wherein generally 1-3 moles of sulfamate is utilized for each mole of nitrite (col. 4, l. 10-18), but wherein the sulfamate to nitrite ratio may be in the range of 0.1:1 and up to 20:1 (col. 2, l. 48-53).  The Examiner notes, such overlaps the range presented with respect to (A) as presented in independent claim 53.  Although such does not explicitly state the range of claims 39 and 55, since Armantrout et al. discloses the amount of sulfamate depends upon the desired degree of increase in aeration rate that is desired, it would have been obvious to one having ordinary skill in the art to try a ratio within the range as claimed as based on the desired degree of increase to provide to the aeration rate since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molar ratio as critical and it is unclear if any unexpected results are achieved by using such.  
With respect to dependent claim 47, Armantrout et al. discloses the formulation introduced into the formation for the blasting and fracturing, i.e., breaking up thereof, by the production of gas within the formation comprises ammonium sulfamate, the oxidizing agent and an acid (AA), as set forth above within the rejection of claim 35.  The reference further suggests through example wherein the amount of sulfamic acid and/or sulfamate component depends upon the degree of increase in aeration rate that is desired (col. 4, l. 10-30), as well as wherein a suitable ratio of the combination thereof is at least 1:1 (col. 4, l. 46-56).  The reference additionally suggests a mole ratio of the sulfamic acid/sulfamate of above 0.1:1 and up to 20:1 (col. 2, l. 47-53), and, further, provides example compositions.  Although silent to the sum of the weight percents of the components as claimed, given the disclosure and teachings of Armantrout et al., along with the suggested amounts of components provided for therein, it would have been obvious to one having ordinary skill in the art to introduce the sum of the weight percents as claimed as based on the desired aeration rate and generation of gas for a particular formation when emplacing the blasting formulation therein since since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).     
With respect to dependent claim 49, Armantrout et al. discloses wherein the ammonium sulfamate, sulfamic acid and oxidizing agent are introduced into the formation so as to generate gas therein, wherein the amount of components effects the gas generation rate.  The reference, however, fails to disclose specifically the total weight of gas generating chemicals injected and/or the total volume of gas generated therefrom, and, thus fails to disclose the reaction efficiency as claimed.  However, it is the position of the Office, since Armantrout et al. discloses the generation of sufficient heat and pressure to create a blast in the formation therewith, it would have been obvious to one having ordinary skill in the art to provide an amount of ammonium sulfamate, oxidizing agent and acid in grams so as to generate a total volume of gas therewith in cubic centimeters that results in a reaction efficiency of at least 100 cubic cm per gram since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed reaction efficiency as critical and it is unclear if any unexpected results are achieved by using such.  Since Armantrout et al. suggests the provision of generating gas in a borehole therewith, it does not appear that such would be considered an unexpected result, and, as such, the provision for such a reaction efficiency would be achievable through routine experimentation in the art.
Claims 39, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al.
With respect to dependent claim 39, Nguyen et al. discloses wherein the first component, i.e., ammonium sulfamate, and the second component, i.e., nitrite containing compound, may be contacted with the formation and/or reacted in the formation in a ratio between 1:1 to 1:20 ([0026]).  Although silent to such as a ratio (A) as defined as the number of moles of ammonium sulfamate divided by the number of moles of nitrite, it is the position of the Office that since, for example, a 1:2 ratio of ammonium sulfate to nitrite containing compound when divided would fall within the range of 0.2 to 0.6, as would ratios of 1:3, 1:4 and 1:5, one having ordinary skill in the art would recognize the optimal amount of each to react in the formation in order to generate the desired amount of gas therewith since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molar ratio as critical and it is unclear if any unexpected results are achieved by using such.  Since the ammonium sulfamate and nitrite of Nguyen et al. is suggested as providing for the generation of the same gases as instantly disclosed by Applicant, it does not appear that such would be considered an unexpected result of using the presently claimed ratio, and, as such, the determination of such a ratio would be achievable through routine experimentation in the art.
With respect to dependent claim 47, Nguyen et al. discloses wherein the pad may include the micro-proppant, gas generating chemicals and an activator therefore ([0019]-[0020]), and, further, specifies wherein the activator may be present in an amount of 0.01% to about 25% by weight of the gas-generating chemical ([0029]).  The reference additionally suggests a lower limit of 0.01 lb/gal of micro-propant in the pad fluid ([0067]).  Although silent to the weight percent of the ammonium sulfamate, said oxidizing agent and acid (the Examiner notes, the acid is not necessarily required in claim 35 through the use of “and/or” and, as such, 0% acid could therefore be accounted for), based on the amounts of the other two components of the pad which is the fluid used to produce the gas, it is the position of the Office it would have been obvious to one having ordinary skill in the art to provide for wherein F1+F2+F3 is at least 98 wt% of the total materials introduced into the formation in order to produce the desired amount of gas therewith so that such is sufficient for fracturing the formation since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
	With respect to dependent claim 49, Nguyen et al. discloses wherein the ammonium sulfamate and oxidizing agent are introduced into the formation so as to generate gas and heat sufficient to create or enhance at least one microfracture ([0009]); the increased pressure and temperature as a result of the gas and heat released overcomes the tensile strength of the formation to lead to the formation or extension of microfractures ([0019]).  The reference, however, fails to disclose specifically the total weight of gas generating chemicals injected and/or the total volume of gas generated therefrom, and, thus fails to disclose the reaction efficiency as claimed.  However, it is the position of the Office, since Nguyen et al. discloses the generation of sufficient heat and pressure to create fractures within the formation, i.e., a result disclosed in the instant application as occurring by obtaining a reaction efficiency as claimed, it would have been obvious to one having ordinary skill in the art to provide an amount of ammonium sulfamate, oxidizing agent and acid in grams so as to generate a total volume of gas therewith in cubic centimeters that results in a reaction efficiency of at least 100 cubic cm per gram since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed reaction efficiency as critical and it is unclear if any unexpected results are achieved by using such.  Since Nguyen et al. suggests the provision of generating gas in a manner sufficient to fracture the formation therewith, as does the generation of the instantly claimed reaction efficiency, it does not appear that such would be considered an unexpected result, and, as such, the provision for such a reaction efficiency would be achievable through routine experimentation in the art.
Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. as applied to claim 40 above, and further in view of Armantrout et al..
With respect to dependent claim 41, and claims 42 and 43, further dependent therefrom, Nguyen et al. discloses wherein nitrogen gas producing gas generating chemicals include ammonium salts of organic or inorganic acids and carbon dioxide generating chemicals include organic acids or inorganic acids ([0025]).  Nguyen et al. further discloses wherein a change in pH can activate the gas-generating chemicals of nitrite and sulfamate to generate gas ([0028]).  The reference, however, fails to disclose wherein the acid is treated in the method to produce gas which supplements gas produced by reaction of said ammonium sulfamate and oxidizing agent as claimed, as well as wherein said acid includes a moiety I as claimed, wherein said acid includes a nitrogen-atom, and/or wherein said acid is selected from sulfamic acid and ammonium bisulfate as claimed.  Armantrout et al. teaches aqueous slurry explosives that may be charged directly to boreholes (col. 7, l. 21-25) wherein sodium nitrite is used in combination with ammonium sulfamate to liberate gas therewith; it is further suggested to use sulfamic acid as an additive component with the sulfamate ingredient when the formulation is to be charged into a borehole since the use of sulfamic acid results in a lower pH than is possible when a sulfamate additive is used alone, and, as such, provides for a correspondingly higher gas liberation rate during a short period after emplacement (col. 8, l. 4-32).  The combination of sulfamic acid with sulfamate also provides a different rate of aeration at different pH levels (col. 4, l. 46-56) wherein the use of sulfamic acid provides for an efficiency of gas liberation of at least 90 percent (col. 4, l. 66-72).  Since Nguyen et al. discloses wherein organic or inorganic acids can be included with the gas generating chemicals, as well as wherein an activator that brings about a change of pH may be used therewith to activate the gas generating chemicals, and Armantrout et al. teaches specifically the advantages of using sulfamic acid with ammonium sulfamate that is reacted with sodium nitrite to lower the pH sufficiently so as to enhance the rate of reaction and gas liberation therefrom, it would have been obvious to one having ordinary skill in the art to try sulfamic acid as an inorganic acid/activator with the sodium nitrite and ammonium sulfamate of Nguyen et al. in order to enhance the gas generation rate therein as well as gas liberation obtained therefrom.  The Examiner notes, sulfamic acid is considered to provide for the moiety and nitrogen-atom of claim 42 as set forth by Applicant on page 4, lines 10-30, wherein sulfamic acid is disclosed to include an NH2 moiety.
Claims 44, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. as applied to claim 35 above, and further in view of Armantrout et al..
With respect to dependent claims 44 and 45, Nguyen et al. discloses wherein nitrogen gas producing gas generating chemicals include ammonium salts of organic or inorganic acids and carbon dioxide generating chemicals include organic acids or inorganic acids ([0025]), as well as wherein a change in pH can activate the gas-generating chemicals of nitrite and sulfamate to generate gas ([0028]).  The reference, however, fails to disclose specifically a ratio of moles of ammonium sulfate to moles of acid as set forth within the claims.  Armantrout et al. teaches aqueous slurry explosives that may be charged directly to boreholes (col. 7, l. 21-25) wherein sodium nitrite is used in combination with ammonium sulfamate to liberate gas therewith; it is further suggested to use sulfamic acid as an additive component with the sulfamate ingredient when the formulation is to be charged into a borehole since the use of sulfamic acid results in a lower pH than is possible when a sulfamate additive is used alone, and, as such, provides for a correspondingly higher gas liberation rate during a short period after emplacement (col. 8, l. 4-32).  The combination of sulfamic acid with sulfamate also provides a different rate of aeration at different pH levels (col. 4, l. 46-56) wherein the use of sulfamic acid provides for an efficiency of gas liberation of at least 90 percent (col. 4, l. 66-72).  A preferred mole ratio of sulfamate to sulfamic acid is at least about 1:1 (col. 4, l. 46-56).  The Examiner notes, sulfamic acid is considered to provide for a nitrogen atom as claimed in claim 45 as set forth by Applicant on page 4, lines 10-30, wherein sulfamic acid is disclosed to include an NH2 moiety.  Since Nguyen et al. discloses wherein organic or inorganic acids can be included with the gas generating chemicals, as well as wherein an activator that brings about a change of pH may be used therewith to activate the gas generating chemicals, and Armantrout et al. teaches specifically the advantages of using sulfamic acid with ammonium sulfamate that is reacted with sodium nitrite to lower the pH sufficiently so as to enhance the rate of reaction and gas liberation therefrom, as well as a suitable ratio therefore, it would have been obvious to one having ordinary skill in the art to try a ratio of the total number of moles of ammonium sulfamate to the total number of moles of sulfamic acid as claimed as (B), (C), (E) and (D), in the method of Nguyen et al. in order to enhance the gas generation rate therein as well as gas liberation obtained therefrom.  
With respect to dependent claim 48, Nguyen et al. discloses wherein the method comprises contacting the formation with a formulation which is aqueous ([0058]) and comprises said ammonium sulfamate ([0026]) and an acid ([0024]).  Nguyen et al. further discloses wherein a change in pH can activate the gas-generating chemicals of nitrite and sulfamate to generate gas ([0028]).  The reference, however, fails to disclose wherein the acid is selected from the group as claimed.  Armantrout et al. teaches aqueous slurry explosives that may be charged directly to boreholes (col. 7, l. 21-25) wherein sodium nitrite is used in combination with ammonium sulfamate to liberate gas therewith; it is further suggested to use sulfamic acid as an additive component with the sulfamate ingredient when the formulation is to be charged into a borehole since the use of sulfamic acid results in a lower pH than is possible when a sulfamate additive is used alone, and, as such, provides for a correspondingly higher gas liberation rate during a short period after emplacement (col. 8, l. 4-32).  The combination of sulfamic acid with sulfamate also provides a different rate of aeration at different pH levels (col. 4, l. 46-56) wherein the use of sulfamic acid provides for an efficiency of gas liberation of at least 90 percent (col. 4, l. 66-72).  Since Nguyen et al. discloses wherein organic or inorganic acids can be included with the gas generating chemicals, as well as wherein an activator that brings about a change of pH may be used therewith to activate the gas generating chemicals, and Armantrout et al. teaches specifically the advantages of using sulfamic acid with ammonium sulfamate that is reacted with sodium nitrite to lower the pH sufficiently so as to enhance the rate of reaction and gas liberation therefrom, it would have been obvious to one having ordinary skill in the art to try sulfamic acid as an inorganic acid/activator with the sodium nitrite and ammonium sulfamate of Nguyen et al. in order to enhance the gas generation rate therein as well as gas liberation obtained therefrom.
Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. in view of Armantrout et al..
With respect to independent claim 53, Nguyen et al. discloses a method of treating a subterranean formation, the method comprising contacting the formation with the following: (a) ammonium sulfamate ([0026]), an oxidizing agent selected from a perchlorate or a nitrite or combinations thereof ([0026]); and an acid ([0025], wherein organic acids or inorganic acids are disclosed; [0059], wherein glucuronic acid is disclosed; [0063], wherein boric acid is disclosed; the Examiner notes, the claim does not require a particular method of treatment that results from the inclusion of each of the components, but rather, the mere placement thereof in a formation); wherein a ratio (A) defined as the number of moles of ammonium sulfamate divided by the number of moles of said oxidizing agent contacted with the formation is from 0.05 to 2.0 ([0026]).
Nguyen et al. discloses wherein nitrogen gas producing gas generating chemicals include ammonium salts of organic or inorganic acids and carbon dioxide generating chemicals include organic acids or inorganic acids ([0025]), as well as wherein a change in pH can activate the gas-generating chemicals of nitrite and sulfamate to generate gas ([0028]).  The reference, however, fails to disclose specifically a ratio of moles of ammonium sulfate to moles of acid as set forth within the claims.  Armantrout et al. teaches aqueous slurry explosives that may be charged directly to boreholes (col. 7, l. 21-25) wherein sodium nitrite is used in combination with ammonium sulfamate to liberate gas therewith; it is further suggested to use sulfamic acid as an additive component with the sulfamate ingredient when the formulation is to be charged into a borehole since the use of sulfamic acid results in a lower pH than is possible when a sulfamate additive is used alone, and, as such, provides for a correspondingly higher gas liberation rate during a short period after emplacement (col. 8, l. 4-32).  The combination of sulfamic acid with sulfamate also provides a different rate of aeration at different pH levels (col. 4, l. 46-56) wherein the use of sulfamic acid provides for an efficiency of gas liberation of at least 90 percent (col. 4, l. 66-72).  A preferred mole ratio of sulfamate to sulfamic acid is at least about 1:1 (col. 4, l. 46-56).  Since Nguyen et al. discloses wherein organic or inorganic acids can be included with the gas generating chemicals, as well as wherein an activator that brings about a change of pH may be used therewith to activate the gas generating chemicals, and Armantrout et al. teaches the advantages of using sulfamic acid with ammonium sulfamate that is reacted with sodium nitrite to lower the pH sufficiently so as to enhance the rate of reaction and gas liberation therefrom, as well as a suitable ratio therefore, it would have been obvious to one having ordinary skill in the art to try a ratio of the total number of moles of ammonium sulfamate to the total number of moles of an acid, such as sulfamic acid, in the method of Nguyen et al. in order to enhance the gas generation rate therein as well as gas liberation obtained therefrom.  
With respect to dependent claim 54, Nguyen et al. discloses wherein said oxidizing agent is sodium nitrite ([0026]) and Armantrout et al. suggests the acid as sulfamic acid (see rejection of claim 53, above).  
With respect to dependent claim 55, Nguyen et al. discloses said ratio (A) as claimed ([0026]) and, in view of Armantrout et al., wherein said ratio (B) is as claimed (see rejection of claim 53, above).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-50 and 53-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-46, 48 and 49 of copending Application No. 17/429,795 (reference application- ‘795 herein), over claims 35-56 of copending Application No. 17/429,783 (reference application- ‘783 herein) and over claims 32-49 and 51 of copending Application No. 17/429,807 (reference application- ‘807 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the noted reference applications overlaps the subject matter as claimed in the instant application.  As such, it is the position of the Office the instant claims would be obvious in view of the methods of each of ‘795, ‘783 and ‘807 for at least the reasons set forth below.
‘795 recites a method of treating a subterranean formation that fully encompasses the instant independent claim; although more broadly reciting “an ammonium compound” within the independent claim thereof, an option therefore is further defined in the dependent claims, wherein the instantly claimed ammonium sulfamate is recited.  ‘795 further requires an oxidizing agent selected from the group as instantly claimed, as well as sulfamic acid, which is further defined as the acid of the instant application.  
‘783 provides recites a method of treating a subterranean formation that fully encompasses the instant independent claim with respect to the inclusion of an oxidizing agent and an acid therein; although reciting an alternative ammonium compound of ammonium bicarbonate within the independent claim, it is the position of the Office the use of such would be considered an obvious alternative to the instantly claimed ammonium sulfamate as such is a known ammonium compound used to react with a nitrite for generating gas and heat therefrom.   
‘807 recites a method of treating a subterranean formation that fully encompasses the instant independent claim; although more broadly reciting “an ammonium compound” within the independent claim thereof, an option therefore is further defined in the dependent claims, wherein the instantly claimed ammonium sulfamate is recited.  ‘807 further requires an oxidizing agent selected from the group as instantly claimed, as well as one or more acids, which is further defined to include a bisulfate salt which is included within the dependent claims of the instant application.  
As such, the instant claims are considered obvious over each of the reference applications cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,288,658 discloses through Figure 5 therein wherein when aerated explosive compositions are placed in a borehole, they are placed in an earth formation.
US 2015/0175879 discloses methods of in situ gas formation by reaction of an ammonium containing compound and a nitrite containing compound with an activator that may be an acid so as to produce fractures within a formation. 
WO 2016/065412 A1 discloses explosive compositions that include an acid such as acetic acid used in combination with sodium nitrite which is used with an ammonium nitrate based emulsion.
US 2016/0376884 and US 2016/0244659 each disclose combining an ammonium compound with a nitrite downhole to produce an exothermic reaction.
US 2015/0361328 discloses a method of delivering energy downhole with heat and nitrogen through reaction of a nitrogen containing compound and an acid precursor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/14/22